Citation Nr: 0120706	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  92-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to secondary service connection for stasis 
ulcers.

2.  Entitlement to an increased evaluation for chronic 
steatomatosis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother




ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1990 rating decision in 
which the RO denied the veteran's attempt to reopen a claim 
of entitlement to secondary service connection for stasis 
ulcers.  In a subsequent January 1991 rating decision, the RO 
confirmed the prior denial of the veteran's claim of 
entitlement to secondary service connection for stasis ulcers 
and denied an increased rating for service-connected 
steatomatosis.  The veteran appealed and was afforded a 
hearing at the RO before a hearing officer in September 1991.  
A transcript of the hearing is of record.  The veteran's 
claims were denied by the hearing officer in September 1991.  
In a September 1994 decision, the Board found that new and 
material evidence had been presented to reopen the claim of 
entitlement to secondary service connection for stasis 
ulcers.  That issue was remanded for consideration on a de 
novo basis, and the issue of entitlement to an increased 
rating for steatomatosis was remanded for current clinical 
findings.  The case was remanded a second time by the Board 
in October 1996 for evidentiary development and consideration 
of a precedent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Brown, 7 Vet.App. 439 
(1995).  The case has now been returned to the Board for 
further appellate consideration.


REMAND

At the time of the October 1996 Board remand, the clinical 
findings of record were insufficient to evaluate the current 
severity of the veteran's service-connected skin disorder, 
diagnosed as steatomatosis.  In addition, a recent decision 
of the Court in Allen, supra, necessitated a remand to allow 
the RO to consider the claim of entitlement to secondary 
service connection in a manner consistent with the Court 
decision.

Pursuant to the October 1996 remand, the veteran was seen for 
a VA dermatological examination in May 1997.  The veteran 
reported a 15-year history of chronic lower extremity ulcers 
due to chronic venous stasis and arterial insufficiency.  The 
veteran also reported that he had a diagnosis of chronic 
steatomatosis with a history of numerous cysts on his lower 
abdomen and back.  On examination, the VA examiner noted 
numerous acneform pustules and cysts in addition to open 
comedones and several epidermal inclusion cysts.  In the 
groin area, scrotum and axilla, there were also numerous 
comedones, cysts, scars and small sinus tracts.  Examination 
of both lower extremities revealed 2+ edema and post-
inflammatory hyperpigmentation consistent with chronic venous 
stasis dermatitis.  The veteran had weak, if any, distal 
pulses.  On his left hand, the veteran had erythema, scaling 
and small vesicles which was felt to most likely represent a 
tinea manuum, fungal infection of the hands.  With respect to 
the veteran's leg ulcers, the VA examiner commented that the 
ulcers were most likely manifestations of chronic venous 
stasis and arterial insufficiency, but that could not be 
confirmed without vascular testing.  As regards the veteran's 
service-connected skin disorder, the VA physician indicated 
that he did not believe the veteran had steatocystoma 
multiplex.  Rather, given the odd locations of the acneform 
cysts and comedones and the relative paucity of any lesions 
on the usual area of the face, the examiner concluded that 
the skin condition was more consistent with a diagnosis of 
chloracne.

The VA examiner did not make any comment regarding the 
question posed in the October 1996 remand involving whether 
the veteran's skin disorder had aggravated the stasis ulcers.  
There was also inadequate response to the issue of the 
current severity of any skin disorder.

The following day in May 1997, the veteran was seen for 
another VA examination.  The veteran reported a 15-year 
history of venous stasis disease.  On examination, there was 
marked venous stasis disease in the lower extremities with 
chronic venous stasis and trophic skin changes to the lower 
extremities.  The diagnostic impression was a chronic 
colonization of venous stasis ulcers.  The veteran indicated 
that his ulcers had been improving.

As detailed in the October 1996 Board remand, the Board had 
previously directed the RO to schedule the veteran for a VA 
examination for the purpose of obtaining a medical opinion 
regarding whether the veteran's service-connected skin 
disability aggravated a nonservice-connected stasis ulcer 
disorder and, if so, to provide information regarding the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen, supra.  
Further, the clinical findings of record revealed various 
diagnoses of skin disorders.  The issue of entitlement to an 
increased rating for a skin disorder was remanded to obtain a 
current and correct diagnosis of the service-connected skin 
disorder and comprehensive clinical findings as to all 
manifestations of the service-connected skin disorder.

Neither VA examiner responded to the questions which were 
posed in the October 1996 remand, nor did they provide 
sufficiently complete clinical findings as to all 
manifestations of the service-connected skin disorder and the 
severity thereof.  This failure in the adequacy of the VA 
examinations was acknowledged by the RO in the supplemental 
statement of the case (SSOC) which was issued in February 
2001.  Instead of returning the insufficient examination 
reports to the VA physician for the purpose of providing the 
information requested in the remand, the RO had a Rating 
Board Medical Consultant provide an opinion in January 2001.  
The Board notes that the opinion of the rating board Medical 
Consultant is referenced in the February 2001 SSOC and the 
opinion is in the claims folder.  The Court has held that a 
decision which relies upon a medical adviser's opinion must 
allow the claimant an opportunity to submit additional 
evidence in response.  See Austin v. Brown, 6 Vet. App. 547 
(1994).  There is no evidence that such opportunity was 
afforded to the veteran.  As such, the Board finds that the 
opinion of the rating board medical consultant may not be 
used to cure defects in the May 1997 VA examination.  Where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A, (West Supp. 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, in addition to the inadequate 
examination conducted pursuant to the October 1996 remand, 
the Board has no alternative but to remand this case a third 
time for further action.  The veteran is hereby notified that 
a failure to report for any scheduled examination, without 
good cause, could result in the denial of the claim(s).  See 
38 C.F.R. § 3.655 (2000).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected skin 
disorder or for his stasis ulcers since 
May 1997, the date of the most recent VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
treatment records referable to treatment 
of the service-connected skin disorder or 
stasis ulcers from the identified health 
care provider(s), both VA and private, 
and associate them with the claims 
folder.  Even if the veteran does not 
respond to the foregoing inquiry, the RO 
should obtain all VA treatment records of 
the veteran which are not currently in 
the file and add them to the file.  If 
the records are not received, the RO 
should inform the appellant and tell him 
that he can procure them.

2.  Thereafter, the RO should schedule 
the veteran for an examination by a board 
consisting of a specialist in peripheral 
vascular diseases and a dermatologist to 
ascertain the current severity and all 
clinical manifestations of his service-
connected skin disorder (previously 
diagnosed as steatomatosis) and whether 
the service-connected skin disorder has 
caused or aggravated venous insufficiency 
of the lower extremities or stasis ulcers 
of the lower extremities.  All clinical 
findings should be reported in detail.  
Both physicians should be provided an 
opportunity to review the claims folder 
prior to their examination.  Both 
physicians should respond as a board of 
two to the following questions:  (a) Is 
it at least as likely as not that the 
service-connected skin disorder caused 
stasis ulcers; (b) Is it at least as 
likely as not that the service-connected 
skin disorder has resulted in an increase 
in severity of the veteran's stasis 
ulcers.  Additionally, the VA 
dermatologist is specifically requested 
to describe, in detail, all 
manifestations of the service-connected 
skin disorder and all anatomical areas of 
the body affected by service-connected 
skin lesions, no matter what they are 
characterized as representing from a 
diagnostic perspective.  The 
dermatologist should also report the 
presence or absence of each of the 
following dermatological manifestations:  
constant exfoliation; constant itching; 
extensive lesions; marked disfigurement; 
ulceration, to the extent that it is a 
manifestation of the service-connected 
skin disorder; extensive exfoliation; 
crusting; systemic or nervous 
manifestations; exceptional repugnance.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
secondary service connection for stasis 
ulcers and entitlement to an increased 
rating for steatomatosis, on the merits, 
in light of all applicable evidence of 
record and all pertinent legal authority, 
as appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

4.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to comply with precedent 
decisions of the Court and recently enacted legislation.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


